                   UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA

IN SUN KIL                           CASE NO.
                                     2:19−cv−07092−DSF−SK
              Plaintiff(s),
     v.                               Order to Show Cause re
DAWOD AISHOUA, et al.                 Dismissal for Lack of
                                      Prosecution
             Defendant(s).




    Generally, defendants must answer the complaint within 21 days after
  service or 60 days if the defendant is the United States. Fed. R. Civ. P.
  12(a)(1).
     In this case, Dawod Aishoua and Hollywood Normandie, LLC failed to
  plead or otherwise defend within the relevant time. The Court orders plaintiff
  to show cause in writing on or before January 17, 2020 why the claims
  against the non-appearing defendant(s) should not be dismissed for lack of
  prosecution. Failure to respond to this Order may result in sanctions,
  including dismissal for failure to prosecute.

    IT IS SO ORDERED.

Date: December 27, 2019                    /s/ Dale S. Fischer
                                          Dale S. Fischer
                                          United States District Judge
